850 F.2d 611
62 A.F.T.R.2d (RIA) 88-5122, 88-2 USTC  P 9424
Harvey WALDMAN, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 87-7417.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 3, 1988.Decided July 5, 1988.

1
Timothy S. Harris, Los Angeles, Cal., for petitioner-appellant.


2
Kenneth L. Greene, Dept. of Justice, Washington, D.C., for respondent-appellee.


3
Appeal from a Decision of the Tax Court of the United States


4
Before GOODWIN and HALL, Circuit Judges, and BELLONI,* District Judge.

ORDER

5
We affirm the judgment substantially for the reasons stated by the Tax Court in its opinion in 88 T.C. 1384 (1987).



*
 The Honorable Robert C. Belloni, Senior United States District Judge, District of Oregon, sitting by designation